Citation Nr: 1747622	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for headaches prior to December 22, 2008 and a staged compensable rating from December 22, 2008.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  Jurisdiction of the Veteran's claims file rests with the RO in Atlanta, Georgia.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is associated with the claims file.

In a July 2017 statement, the Veteran's representative requested a second videoconference Board hearing with regard to his claim for entitlement to a TDIU.  The Veteran's representative provided no rationale for the requested hearing, but indicated his desire "to fully present arguments."  As indicated above, the Veteran has already been afforded a Board hearing in August 2015, during which he provided testimony pertinent to his appeal of the issue of entitlement to a TDIU.  The applicable regulation grants the Veteran the right to a hearing and one has already been afforded.  The Board notes that a decision in Cook v. Snyder, 28 Vet.App. 330 (2017) which held that a Veteran has a right to more than one hearing has been stayed (by order issued July 17, 2017) pending an appeal to the Federal Circuit.  Accordingly, the Board concludes that a second Board hearing is not warranted.  See 38 C.F.R. § 20.700 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to an initial rating greater than 10 percent for headaches prior to December 22, 2008, and a staged compensable rating from December 22, 2008 is remanded to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a July 2017 rating decision, the RO granted service connection for a headache disability and assigned a 10 percent initial disability rating, effective August 22, 1995, and a noncompensable rating, effective December 22, 2008.  In September 2017, the Veteran filed a notice of disagreement contesting the ratings assigned for his headache disability.  As the RO has not yet issued a statement of the case with regard to this issue, remand is necessary.

The Veteran's claim for entitlement to a TDIU is intertwined with the claim for an increased rating for a headache disability, remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to an initial disability rating greater than 10 percent for a headache disability prior to December 22, 2008 and a staged compensable rating from December 22, 2008.  38 C.F.R. § 19.26 (2016).  The Veteran and her representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  

2.  Thereafter, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




